Citation Nr: 0813774	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which granted 
a claim for service connection for diabetes mellitus, type 
II, with erectile dysfunction, and assigned an initial 
evaluation of 20 percent disabling, effective December 28, 
2003. 

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem, 
North Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the veteran's April 2006 notice of 
disagreement (NOD) reflected that he disagreed with the 
denial of his claims for service connection for myasthenia 
gravis and hypothyroidism, as well as the rating assigned to 
his diabetes mellitus, type II.  These issues were addressed 
in the October 2006 statement of the case (SOC).  However, 
the veteran did not list his claim for entitlement to service 
connection for hypothyroidism on his November 2006 VA Form 9 
Appeal.  He also reiterated during his hearing that he did 
not wish to pursue an appeal as to this issue.  As a timely 
substantive appeal was never submitted in regards to this 
issue, the veteran's claim for entitlement to service 
connection for hypothyroidism is not currently before the 
Board.

The Board also notes that, at the March 2008 Travel Board 
hearing, the veteran stated that he wished to withdraw his 
claim for entitlement to service connection for myasthenia 
gravis.  This transcript is accepted as a withdrawal of the 
veteran's substantive appeal for entitlement to service 
connection for myasthenia gravis.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue, and 
it is dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his service-connected diabetes 
mellitus, type II warrants an initial rating in excess of 20 
percent disabling.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

The veteran was initially assigned an evaluation of 20 
percent for his service-connected diabetes mellitus, type II, 
effective December 28, 2003, under Diagnostic Code 7913.  
Among the criteria considered in assigning the veteran a 
rating in excess of the 20 percent disabling is the effect of 
his diabetes mellitus, type II on his activities.  

The Board notes that a March 2008 letter from the veteran's 
son, who is also a physician, reflects that the veteran has 
had to "radically alter his life - including restricting 
both his diet and daily activities" as a result of his 
diabetes mellitus, type II.  See University Medical Group 
letter, March 4, 2008.  This letter also indicated that the 
veteran had hypoglycemic episodes requiring EMS and hospital 
visits, as well as frequent physician visits.  Id.  In a 
separate March 2008 letter signed by another physician, it 
was noted that the veteran suffers from neurological 
complications that have required him to alter his diet and 
activities.  See The University of North Carolina letter, 
March 5, 2008.

While these letters conclude that the veteran has had to 
regulate his activities, it is unclear from the evidence of 
record in specifically what ways and to what extent the 
veteran has been forced to regulate his activities.  It is 
also unclear whether this regulation of activities is due 
strictly to his diabetes mellitus, type II or has been caused 
in part by any of his other disabilities, to include 
myasthenia gravis or hypothyroidism.  Similarly, it is 
unclear to what extent the veteran is experiencing 
neurological complications directly due to his diabetes 
mellitus.

Furthermore, as many of these manifestations were not shown 
by the medical evidence already of record, the Board finds 
that these records strongly suggest a worsening of his 
disability since his last VA examination.  Therefore, the 
Board finds that a remand is necessary so that the veteran 
can undergo another VA examination to determine the current 
nature and severity of his service- connected disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the veteran has been 
provided with appropriate notice of VA's 
duties to notify and to assist.

2.	The veteran should be provided with a 
VA examination in order to determine 
the current severity of his diabetes 
mellitus, type II.  The claims folder 
must be made available to the examiner 
and pertinent documents therein should 
be reviewed by the examiner, to include 
the March 2008 letters from private 
physicians.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should discuss whether the 
veteran's diabetes mellitus, type II 
requires his activities to be 
regulated.  If so, the examiner should 
describe in what ways and to what 
extent the veteran's activities are 
regulated, and note whether any of the 
veteran's other disabilities or 
conditions, to include his myasthenia 
gravis or hypothyroidism, contribute to 
the regulation of his activities.  The 
examiner should also specify any 
neurological complications resulting 
from the diabetes, and note whether the 
veteran has had any episodes of 
ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per 
year or twice a month visits to a 
diabetic care provider.  All 
complications relating to the veteran's 
diabetes mellitus, type II should be 
noted as well.  The complete rationale 
for any opinions expressed should be 
provided.

3.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the October 2006 SOC.  
If the benefit sought remains denied, he 
should be provided a supplemental 
statement of the case.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



